Citation Nr: 1442157	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-20 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 17, 2010, for the grant of a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to August 1979 and from July 1983 to July 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for major depressive disorder (MDD) and a TDIU, both effective March 17, 2010.  In August 2011, the Veteran filed a Notice of Disagreement only with the effective date assigned for a TDIU.  

In an April 2009 rating decision, the RO granted service connection for sleep apnea; granted service connection for restless leg syndrome; denied service connection for Dupuytren's contracture of the hands; denied service connection for Peyronie's disease; continued a noncompensable rating for psoriasis; continued a noncompensable rating for an abdomen scar; and denied reopening the claim for service connection for temporomandibular joint dysfunction (TMJ).  

In December 2009, the Veteran filed a Notice of Disagreement with the April 2009 rating decision regarding all the issues decided therein.  A Statement of the Case (SOC) was issued in June 2011.  Concurrently, a June 2011 rating decision granted a 10 percent rating for psoriasis and granted a 10 percent rating for the abdomen scar.  

In July 2011, the Veteran submitted a VA Form 9 (substantive appeal) as to all issues addressed in the June 2011 SOC.  An amended VA Form 9 was filed in August 2011 noting that the Veteran was only appealing the issues of service connection for Dupuytren's contracture of the hands, service connection for Peyronie's disease, and service connection for TMJ.  In a subsequent August 2011 statement, the Veteran's representative informed the RO that the Veteran was withdrawing his substantive appeal filed in July 2011, as well as the amended substantive appeal filed in August 2011.  As such, the Board finds that the issues decided in the June 2011 statement of the case are not in appellate status.  See 
38 C.F.R. § 20.204(b) (2013) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision.).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of procedural background, the Veteran was granted service connection for MDD and for a TDIU in a July 2011 rating decision.  The grant of a TDIU was based on an October 2010 VA examiner's finding that the Veteran was "highly unlikely" to ever return to the workforce given the nature of his "depression."  As such, the grant of the Veteran's TDIU is based on his service-connected MDD disability.  Further, the effective date for the grant of a TDIU as of March 17, 2010 was based on the date of the Veteran's claim for service connection for MDD.  

The Veteran was initially denied service connection for MDD and for a TDIU in a January 2007 rating decision.  Specifically, the RO found that, although the Veteran had a current diagnosis of MDD, there was no evidence establishing a relationship to service.  Likewise, TDIU was denied because the Veteran claimed that he was unemployed due to his chronic depression; however, service connection from MDD had not been established.

Subsequently, in August 2007, the Veteran filed a Notice of Disagreement with the January 2007 rating decision in regard to the denial of service connection for MDD.  A statement of the case was issued in October 2007, continuing the denial of service connection for MDD; however, the Veteran did not submit a substantive appeal.  As such, the January 2007 RO rating decision became final.  A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within applicable time limits.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

In a following December 14, 2007 report of contact, it was noted that a VA employee spoke to the Veteran by telephone regarding his psychiatric symptoms.  The Veteran reported that he had been diagnosed with MDD in a November 2006 VA mental health treatment note.  The VA employee noted that the Veteran was claiming service connection and told the Veteran that a duty to assist letter would be mailed and that a VA examination would possibly be requested depending on the rating board's decision.  No further action was taken by VA on the Veteran's pending new claim for service connection for MDD.  The Veteran refiled his claim for service connection for MDD on March 17, 2010 (the current effective date for MDD and TDIU). 

The December 2007 claim for MDD remains pending and must be adjudicated by the RO.  The only issue currently in appellate status is the claim for an earlier effective date for the grant of a TDIU.  The Board finds that adjudication of the pending service connection claim may impact the claim for an earlier effective date for TDIU and therefore the issue must be deferred and readjudicated after action is taken with regard to the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Therefore, on remand the RO must adjudicate the pending claim of service connection for MDD and then readjudicate the claim for an earlier effective date for the grant of TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the pending claim for service connection for MDD as indicated in the December 2007 report of contact.  Then readjudicate the issue of entitlement to an effective date earlier than March 17, 2010 for the grant of a TDIU.  

2.  Then, if the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



